Appeal from a decision of the Unemployment Insurance Appeal Board filed March 14, 1974, which affirmed the decision of a referee disqualifying claimant from receiving benefits because of voluntary leaving of employment without good cause by provoking his discharge. The board, on its own motion, reopened and rescinded its prior decision and ruled in claimant’s behalf and directed that claimant be paid all benefits involved by decision dated January 27, 1975. Claimant, in his brief, concedes that he is not aggrieved by the second reconsidered appeal board decision. The decision, in claimant’s favor, obviates the necessity for review of the factual situation herein. However, claimant contends that this appeal is not moot because a question of general interest and substantial public importance is likely to recur (Matter of Jones v Berman, 37 NY2d 42). Claimant alleges that the form decision of the board does not conform with the regulatory requirements governing the content of decisions (12 NYCRR 464.1[a]) and that it violates his due process rights since it does not state specific reasons for the decision to affirm the referee’s decision. The regulations in question require that a decision of the board contain a statement of the issues, the findings of fact and conclusions and the reasons therefor. We hold that a statement by the board that it "adopts the findings of fact and opinion of the referee as the findings of fact and the opinion of the board” constitutes substantial compliance with the said regulations and does not violate any due process rights of the claimant. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.